UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-52703 Genova Biotherapeutics, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-4939361 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1461 A. First Avenue, Suite 360 New York, NY (Address of principal executive offices) (646) 845-1920 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [ ] Yes[ X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 307,296,125 common shares as of April 9, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T: Controls and Procedures 10 PART II – OTHER INFORMATION Item 1: Legal Proceedings 11 Item 1A: Risk Factors 11 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3: Defaults Upon Senior Securities 11 Item 4: Submission of Matters to a Vote of Security Holders 11 Item 5: Other Information 11 Item 6: Exhibits 11 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Balance Sheets as of September 30, 2009 (unaudited) and December 31, 2008 (audited); F-2 Statements of Operations for the threeand nine months ended September 30, 2009 and 2008, and for the period from July 1, 2009 (inception of current operations) to September 30, 2009 (unaudited); F-3 Statements of Cash Flows for the nine months ended September 30, 2009 and 2008, and for the period from July 1, 2009 (inception of current operations) to September 30, 2009 (unaudited); F-4 Notes to Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended September 30, 2009 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents GENOVA BIOTHERAPEUTICS, INC. (formerly Kinder Travel Inc.) (A development stage company) Balance sheets (Expressed in Canadian dollars) September 30, $ December 31, $ (unaudited) (audited) ASSETS Current assets Cash Due from director (Note 5) – Total current assets Intangible assets (Note 4) – Long-term assets of discontinued operations – Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable Accrued liabilities Due to related parties (Note 5) Current liabilities of discontinued operations – Total current liabilities Long-term liabilities of discontinued operations – Total liabilities Stockholders’ equity (deficit) Preferred stock Authorized: 10,000,000 shares, par value US$0.001 Issued and outstanding: Nil shares – – Common stock Authorized: 990,000,000 shares, par value US$0.00001 Issued and outstanding: 307,296,125 shares (2008 – 300,000,000 shares) Additional paid-in capital Accumulated other comprehensive loss – Accumulated deficit Retained earnings during the development stage – Total stockholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) (The accompanying notes are an integral part of these financial statements) F-1 Table of Contents GENOVA BIOTHERAPEUTICS, INC. (formerly Kinder Travel Inc.) (A development stage company) Statements of operations (Expressed in Canadian dollars) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Accumulated from July 1, 2009 to September 30, $
